Citation Nr: 0425742	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-16 898	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left thigh injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from August 1974 to March 1976; he had previously completed a 
period of active duty for training (ACDUTRA) from March 1971 
to July 1971, followed by participation in the Naval Reserve.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin in which the RO denied the reopening of 
the appellant's claim for service connection for a left thigh 
injury.

The Board notes that the appellant's claim for service 
connection for a left thigh injury was originally denied in a 
December 1997 rating decision.  The appellant was notified 
the same month, but did not appeal.  The December 1997 rating 
decision, therefore, represents a final action on the merits.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  Furthermore, the 
December 1997 rating action represents the last final 
decision on any basis as to the issue of entitlement to 
service connection for a left thigh injury.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In April 2004, a Travel Board hearing was held at the RO 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The Board iterates the observation contained in the January 
2001 deferred rating action that the appellant's claims of 
entitlement to service connection for high blood pressure, 
bad feet and knees and headaches/head injury listed in his 
original May 1990 VA Form 21-526 have not yet been addressed.  
These claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claims.

2.  The RO denied service connection for a left thigh injury 
in a rating decision issued in December 1997; the appellant 
was notified of the denial that same month, but he did not 
appeal that denial.

3.  Additional evidence submitted subsequent to the December 
1997 rating decision that denied the appellant's left thigh 
injury service connection claim was not previously submitted 
to agency decisionmakers, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
underlying claim.

4.  Service medical records contain no findings or diagnoses 
of any left thigh injury, nor was any left thigh disorder 
demonstrated until many years after the appellant's 
separation from active duty.

5.  There is no competent medical evidence of any nexus 
between the appellant's current left thigh condition and his 
active service.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied the 
appellant's claim for service connection for a left thigh 
injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the December 1997 
rating decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for a left thigh injury.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. § 3.304 (2003); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

3.  A left thigh injury was not incurred in or aggravated in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a left thigh 
injury.  After a review of the evidence of record, the Board 
finds that that new and material evidence has been received 
to reopen this claim.  Therefore, that claim is reopened and 
the appellant is entitled to have it considered de novo.  
Additionally, on de novo review, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection.

I.  New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The December 1997 rating 
decision, the last time the left thigh injury service 
connection claim was finally disallowed on any basis, is 
final; the claim may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the December 1997 rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The veteran's claim to reopen was filed in August 
1999.)  Whether new and material evidence is submitted is 
also a jurisdictional test--if such evidence is not 
submitted, then the claim cannot be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In order to 
reopen a claim, the claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The evidence considered by the RO in reaching its December 
1997 rating decision included the appellant's service 
personnel and medical records; VA hospital records dated in 
November 1989; the appellant's May 1990 claim for service 
connection for post-traumatic stress disorder (PTSD), high 
blood pressure, bad feet, headaches, a left knee disorder and 
alcoholism; the appellant's December 1991 and May 1995 claims 
for service connection for alcoholism; the appellant's August 
1997 claim for service connection for a left thigh injury; 
and the reports of VA examinations conducted in May 1992, and 
October 1997.

The evidence added to the claims file after the December 1997 
rating decision denial includes the appellant's August 1999 
claim for service connection; VA treatment records dated 
between 1997 and 1999; the appellant's testimony at his 
November 2000 personal hearing at the RO; the appellant's 
testimony at his April 2004 Travel Board hearing; and various 
written statements submitted by the appellant and his 
representative.

The specified basis for final disallowance of the appellant's 
claim for service connection for a left thigh injury was that 
the evidence failed to show that the currently existing left 
distal thigh scar was caused by, or related to any incident 
of service.  The appellant contends that he suffered a left 
thigh injury that required multiple stitches while serving 
onboard a Navy ship.  Review of the evidence added to the 
record since the December 1997 rating decision reveals that 
the appellant has testified that he incurred the left thigh 
injury when a fellow crewmember ran a dolly carrying an 
aircraft into him.  The medical evidence of record indicates 
that the appellant sustained a cerebrovascular accident in 
1994, with resultant left hemiparesis and that he had 
suffered a left leg trauma with shortening of the left 
extremity not long before February 1998.

Given that the material added to the claims file indicates 
that the appellant has been diagnosed with left-sided 
weakness and a shortened left lower extremity by VA health 
care personnel, the evidence added to the record subsequent 
to the December 1997 unappealed rating decision provides 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.  A March 
1998 VA hospital treatment record indicates that the 
appellant had experienced a recent left lower extremity 
trauma and shortening of the left extremity.  Prior to that 
clinical notation, there is no mention of the existence of 
any left lower extremity shortening.  The November 1998 VA 
hospital discharge summary states that the appellant had 
experienced a cerebrovascular accident in 1994, and that he 
was diagnosed with left hemiparesis.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not entirely cumulative of evidence previously of record.  
The Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it addresses the etiology and onset date of 
the appellant's left lower extremity pathology.  As such, the 
new evidence, when viewed with the old evidence, contributes 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's claimed injury or disability.  
Hodge, 155 F.3d at 1363.

The Board finds that the evidence submitted subsequent to the 
December 1997 rating decision provides relevant information 
as to the question of whether the appellant suffers from left 
thigh pathology that is related to his active service.  The 
Board finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for a left thigh injury.

II.  Service connection

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he currently suffers from the 
residuals of a left thigh injury he incurred in-service while 
onboard a Navy ship.  The appellant maintains that his 
current left lower extremity problems are related to that 
injury.  The appellant testified at his November 2000 
personal hearing at the RO that a dolly carrying an A15 
aircraft ran him into and that he incurred 30 stitches as a 
result.  He said that he experiences pain in the left leg and 
that he had been issued a cane because the leg would give 
out.  See RO Hearing Transcript pp. 2-3.  The appellant 
further testified that the only time he hurt his leg was in 
service.  See RO Hearing Transcript p. 5.  The appellant 
provided similar testimony at his April 2004 Travel Board 
hearing, saying that he got 40 stitches in his left leg and 
that he was on sick call for two weeks.

A review of his service medical records does not reveal any 
evidence of any left thigh injury.  In October 1974, while 
serving on the USS FRANKLIN D. ROOSEVELT, he received seven 
stitches in his right palm and in February 1976, he received 
stitches in his head.  In November 1975, the appellant 
underwent a medical examination for brig confinement; he had 
no scars or tattoos at that time.  The appellant underwent a 
separation medical examination in February 1976; the examiner 
noted two scars, a mole and a birthmark, but no scarring of 
the left thigh or any left thigh condition.  

In his May 1990 VA Form 21-526, the appellant reported 
injuries to his feet and his left knee, but he made no 
mention of any left thigh condition.  The appellant underwent 
VA hospitalization for treatment of alcohol dependence in 
November 1989.  Physical examination revealed the presence of 
old scars over the extremities, but there was no mention of 
any left thigh injury.  In May 1992, the appellant underwent 
a VA psychiatric examination; he did not mention any in-
service injury of his left thigh.  The appellant reported 
that he had undergone an evaluation of his left leg around 
1987 because it would go to sleep on him.  He said that the 
evaluation was negative.

In his May 1995 VA Form 21-526, the appellant stated that he 
was unable to walk straight.  In his August 1997 VA Form 21-
526, the appellant stated that he was injured while aboard 
the USS FRANKLIN D. ROOSEVELT and that twelve stitches were put 
into his leg.  

In October 1997, the appellant underwent a VA medical 
examination; he said that he had been injured while on the 
USS FRANKLIN D. ROOSEVELT.  He said that another crewmember 
driving a dolly with an A15 ran into his left leg and that he 
had 15 stitches placed in his left leg.  The appellant also 
reported that he was treated for seven weeks and that the 
injury healed well.  He said that he now had trouble with the 
left leg and that he had occasional pain in the left leg, a 
tingling sensation, and that the leg had gone out on him.  On 
physical examination, there was a left leg scar three 
centimeters in length vertically over the distal third of the 
femur.  The scar was well healed and there was no keloid 
formation.  There were no contractures and there was no 
tenderness over the lower extremity muscles.  Motor strength 
was 5/5 and sensation was intact.  The appellant's gait was 
normal.  EMG testing did not reveal any evidence of 
peripheral neuropathy.  

A March 1998 VA neuropsychology evaluation report indicates 
that the appellant reported being shot and beaten five years 
previously and that he had had a stroke.  A February 1998 VA 
inpatient psychiatry note states that the appellant reported 
that he had suffered a 'recent left lower extremity trauma' 
with shortening of the left extremity.  An April 1998 
evaluation for PTSD does not include any mention by the 
appellant of an in-service left thigh injury, even though he 
was discussing distressing incidents that occurred to him in 
service.  A November 1998 VA hospital discharge summary list 
of final diagnoses includes status post cerebrovascular 
accident in 1994, and left hemiparesis.  Physical examination 
revealed the extremities were normal except for weakness on 
the left side.  A February 1999 VA domiciliary care note 
indicates that the appellant sustained a cerebrovascular 
accident in 1994, and that he had applied for benefits 
because of a weak knee he felt was from the 28 stitches he 
had while in service.  The domiciliary discharge summary 
includes a diagnosis of intermittent left leg pain due to old 
injury, but no other details are provided.  A February 1999 
outpatient clinic note indicates that the appellant was using 
a cane secondary to a left knee injury and residuals of a 
cerebrovascular accident.  

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board concludes that the weight of the evidence is 
against a finding that any left thigh disorder had its onset 
during the appellant's service.

There is no medical evidence of record to establish that the 
appellant complained of, or was treated for, any left thigh 
injury or other left thigh condition while he was on active 
duty.  There is no medical evidence of record to demonstrate 
that the appellant suffered from any residuals of a left 
thigh injury or from any left thigh disorder to a compensable 
degree within one year of his separation from service.  The 
absence of any evidence of any of the claimed left thigh 
pathology in the service medical records or of persistent 
symptoms of any claimed left thigh disorder between 1976 and 
1997 constitutes negative evidence tending to disprove the 
assertion that the appellant was disabled from the claimed 
left thigh injury during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of 
continuing symptoms until many years after the appellant's 
1976 separation from service is itself evidence which tends 
to show that no claimed left thigh condition was incurred in 
service or that an injury to the left thigh, if any, did not 
result in any disability.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See also Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition, the "absence" of evidence or "negative" 
evidence of the claimed left thigh injury during service is 
supported by affirmative evidence that tends to show that no 
claimed left thigh disorder was incurred during that time.  
Such affirmative evidence consists of the February 1976 
examination report pertaining to the appellant's release from 
active duty.  Clinical evaluation of the affected claimed 
body part by the examiner at that time was normal.  
Furthermore, no left thigh condition was observed during the 
November 1989 VA hospitalization.  The Board notes that the 
written statements of the appellant that he suffers from a 
left thigh disorder that is causally connected to his active 
service are not probative as there is no evidence in the 
record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed left 
thigh disorder and his military service.  Although the record 
documents the presence of a scar on the left thigh, even 
assuming arguendo that the scar is from an in-service 
laceration, the record does not contain competent evidence 
that the appellant has a current disability, or persistent or 
recurrent symptoms of disability, related to that scar.  The 
VA examiners have noted that the scar is not tender.  There 
is no indication that the scar is otherwise symptomatic.  As 
such, service connection for a scar is not warranted.  See 
Chelte v. Brown, 10 Vet. App. 268, 271-2 (1997) (an 
asymptomatic scar does not constitute a current disability).  
Moreover, it is not shown that any of his current left lower 
extremity disorders are proximately due to, the result of, or 
aggravated by service or by a service-connected disease or 
injury.  In this regard it is noted that service medical 
records are negative for a diagnosis of any left thigh 
disorder.  In addition, there is no competent medical opinion 
of record etiologically relating any of the appellant's 
claimed left thigh pathology to any in-service occurrence or 
event.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed left thigh 
condition is not related to his active service.  While it is 
apparent that the appellant does suffer from a left thigh 
scar and left hemiparesis, the medical evidence of record as 
a whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of either one 
of these conditions and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for a left thigh 
injury.  As such, the evidence is insufficient to support a 
grant of service connection for any left thigh disorder.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  Since the preponderance of the 
evidence is against the service connection claim, the benefit 
of the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

In so concluding, the Board notes that the evidence in this 
case is sufficient to decide the claims on appeal and further 
development by obtaining examinations or medical opinions is 
not necessary.  An examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, the information and evidence of record does contain 
sufficient competent medical evidence to decide the service 
connection claim on appeal and no information or evidence of 
record establishes that the veteran suffered an event, 
injury, or disease in service, or indicates that the claimed 
left thigh injury or symptoms thereof may be associated with 
an established event, injury, or disease, if any, in service.

III.  Veterans Claims Assistance Act.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussion in the July 
2000 Statement of the Case (SOC) and the November 2000 and 
January 2003 Supplemental Statements of the Case (SSOCs).  He 
was informed by the December 1997 rating decision that the 
medical evidence of record did not show that his current 
claimed condition w related to service.  He was also informed 
of the lack of evidence of an in-service disease process and 
that the evidence did not show current claimed residuals of 
the claimed left thigh injury.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107 (West 2002).  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claim 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that the claim requires 
further development or action under VCAA or the implementing 
regulations.


ORDER

The claim for service connection for a left thigh injury is 
reopened; to that extent only, the claim is granted.

Service connection for a left thigh injury is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



